Citation Nr: 0214087	
Decision Date: 10/10/02    Archive Date: 10/17/02	

DOCKET NO.  01-03 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for osteochondritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1985 to September 
1990.  

A review of the evidence of record reflects that, by rating 
decision dated in April 2000, the veteran was assigned a 
temporary total disability rating based on hospitalization 
for service-connected disability from June 2, 1999.  The 
prehospital rating of 10 percent was reestablished, effective 
August 1, 1999.  The veteran was assigned another temporary 
total disability rating based on hospitalization for his 
service-connected left knee disability, from October 22, 
1999.  The prehospital rating of 10 percent was 
reestablished, effective December 1, 1999.  By rating 
decision dated in November 2000, the aforementioned rating 
action was amended to reflect the assignment of a 20 percent 
disability rating for the left knee disability effective 
December 1, 1999.  Additional evidence was developed and by 
rating decision dated in November 2001, the disability rating 
for the left knee disability was increased to 30 percent, 
effective December 1, 1999.  A veteran is presumed to be 
seeking the maximum benefit available under law, and, 
therefore, the veteran's claim for an evaluation in excess of 
10 percent for his left knee disability remains pending 
before the Board of Veterans' Appeals (Board).  AB v. Brown, 
6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Manifestations of the left knee disability include 
subjective complaints of pain, stiffness, weakness, and 
giving way, tenderness to palpation, and significant 
quadriceps atrophy.

3.  Additional manifestations include arthritis.  The veteran 
requires the use of a brace.

4.  Post surgical scarring over the knee is well healed and 
asymptomatic.  


CONCLUSION OF LAW

The schedular criteria for separate 10 and 30 percent ratings 
for left knee arthritis and left knee impairment, 
respectively, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, Diagnostic Codes 5010-5003, 5256-5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During this appeal, the Veterans' Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 66 
Fed. Reg. 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

On review of the claims folder, the Board finds that all 
required notice and development actions specified by the VCAA 
and the implementing regulatory changes have been complied 
with in this appeal.  The duty to assist under the new 
statute has been fulfilled as all the evidence and records 
identified by the veteran as plausibly relevant to the claim 
have been collected for review.  The Board is satisfied that 
the veteran has been adequately assisted in the development 
of his claim, in that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran as to what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Consideration must be 
given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to an extent, 
so that special rules are included in the appropriate bodily 
system for their evaluations.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994),  holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Historically, service connection for residuals, postoperative 
status, osteochondritis dissecans, left knee, was granted by 
the RO by rating decision dated in October 1990.  A 
10 percent disability rating was assigned, effective 
September 18, 1990.

The medical evidence of record includes a report of a VA 
joints examination of the veteran in June 2000.  It was noted 
he had had six previous surgeries involving the left knee.  
Currently, he used a left knee hinge brace.  No episodes of 
dislocation or systemic inflammatory arthritis were 
indicated.  He complained of pain 80 percent of the time and 
stated he was not able to bend, twist, stoop, squat, or walk.  
X-ray studies of the knee showed minimal patellar spur 
formation and possible calcification of the anterior cruciate 
ligament.  The study was otherwise unremarkable.  The 
examination diagnoses were:  Osteochondritis dissecans of the 
medial femoral condyle; osteoarthritis of the left knee; 
failed Genzyme cartilage restoration procedure; and limited 
range of motion of the left knee due to arthritis and 
osteochondritis dissecans.

Also of record are several communications from John R. 
McCarroll, M.D., who indicated the veteran was a patient of 
his who was continuing to have problems with his left knee.  
The physician stated the veteran's most recent procedure was 
a cartilage restoration done to grow cartilage to cover the 
ends of the bone where the veteran had severe arthritis 
previously.  However, there had been no significant pain 
relief from the surgery and the veteran was still required to 
wear a brace.  The brace was "the only thing" that gave him 
some pain relief and stability in the knee.  The veteran 
reportedly walked with a limp on the left leg.  The physician 
indicated the veteran would eventually need a total joint 
replacement, but since the veteran was only 38 years old at 
the time, it would not be done right away. 

Also of record is the February 2001 statement of Stephen B. 
Teeple, D.C., who stated the veteran had been a patient of 
his since September 1993.  The veteran's left knee was 
currently braced and he had difficulty with range of motion 
and weight bearing.  The chiropractor indicated this impacted 
on the veteran's gait and spinal biomechanics.

In a March 2001 communication Thomas E. Klootwik, M.D., 
stated the veteran was a patient of his and Dr. McCarroll's.  
He remarked that the veteran had not gotten significant 
relief from left knee surgery and was still required to wear 
a brace.  He indicated the veteran walked with a limp on a 
regular basis.  Because of continued degeneration in the knee 
and continued pain on a regular basis, he believed that the 
veteran would continue to have problems over the years and 
would most likely require a knee replacement at some point.  
He believed that the veteran was "significantly disabled" 
because of his left knee degenerative joint disease.  

The veteran was accorded another examination of his joints by 
VA in October 2001.  The claims file was reviewed by the 
examiner.  The veteran stated he was taking a prescribed 
anti-inflammatory medication, but he could not remember the 
name.  He referred to daily pain with flare-ups during cold 
weather.  He also complained of stiffness, weakness, and 
giving way of the left knee.  He also referred to motion 
restriction and functional impairment during periods of 
flare-ups.  He was continuing to use a brace.  He denied any 
dislocation or recurrent subluxation or inflammatory 
arthritis.

It was indicated the veteran was medically retired in 
February from the Army National Guard.  He was currently 
working as a schoolteacher.  He indicated he had been told by 
five different orthopedic surgeons that he needed knee 
replacement surgery on the left, but this could not be 
performed because he was too young.

On examination there were observed 14-centimeter and 6-
centimeter fully healed scars.  There was no tenderness to 
palpation over the scars.  There was tenderness to palpation 
medially at the medial joint line lateral to the patella.  
The veteran had 125 degrees flexion.  He lacked 5 to 6 
degrees of extension.  There was no pain on motion.  
Ligamentous stress testing was negative.  Lachman's testing 
was also negative.  McMurray's sign was difficult to 
appreciate because of guarding.  Notation was made of 
significant quadriceps atrophy.  Strength was  5/5 with 
resisted knee extension and was  4/5 with knee flexion.

The final diagnoses were osteochondritis dissecans with 
significant defect; and failed Genzyme cartilage transplant 
surgery.  

Musculoskeletal disability is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working motion with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain, supported by adequate pathology, evidenced by visible 
behavior of a veteran undertaking motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors considered in rating residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy from disuse or incoordination.  
38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic arthritis 
(Codes 5003 and 5010, respectively), Code 5003 provides that 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, or added to, Code 5003.

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. at 107.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

The veteran's service-connected left knee disability is rated 
under 38 C.F.R. § 4.71a, Code 5262 (tibia and fibula, 
impairment of).  The record reflects that by rating decision 
dated in November 2001, the disability evaluation was 
increased from 20 percent to 30 percent disabling, effective 
December 1, 1999.  Under Code 5262, a 30 percent evaluation 
is assigned for impairment of a tibia and fibula, with 
malunion with marked knee or ankle disability.  The maximum 
rating of 40 percent requires nonunion of the tibia and 
fibula with loose motion, requiring brace.

Other potentially applicable diagnostic codes which provide 
higher evaluations, include Diagnostic Code 5256 which 
provides for a 40 percent evaluation when there is ankylosis 
of the knee in flexion between 10 degrees and 20 degrees.  A 
50 percent evaluation is for assignment when there is 
ankylosis of a knee and flexion between 20 degrees and 45 
degrees.  The maximum rating of 60 percent is assigned when 
there is ankylosis of a knee in an extremely unfavorable 
position, and flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Code 5256.

In the alternative, Diagnostic Code 5261 provides a 
40 percent evaluation when there is limitation of extension 
of a leg to 30 degrees.  The maximum rating of 50 percent is 
assigned when there is limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Code 5261.

A review of the evidence of record shows no indication of 
ankylosis of the left knee.  As for extension restriction, 
the medical evidence does not show restriction of extension 
to an extent which would warrant a disability rating in 
excess of 30 percent currently in effect.

The Board notes that a veteran who has arthritis and 
instability of a knee may be rated separately under Code 
5003, for degenerative arthritis, and Code 5257.  
VAOPGCPREC 23-97.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (veteran is entitled to separate disability ratings 
for different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).

Despite the fact that there has been no showing of nonunion 
of the tibia and fibula, with loose motion, the veteran's 
status postoperative six procedures most nearly approximates 
the disability picture described by Diagnostic Code 5262.  
38 C.F.R. § 4.20.  The Board recognizes that to the extent a 
disability rated under Diagnostic Code 5262 involves 
limitation of motion, consideration must be given to any 
additional functional loss the veteran might have sustained.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995); see VAOPGCPREC 9-98 (the medical nature of the 
particular disability determines whether the diagnostic code 
is predicated on loss of range of motion).  The Board 
recognizes that the medical evidence demonstrates pain, some 
weakness, and significant atrophy, as well as some motion 
restriction.  The left knee disability includes degenerative 
arthritis.  A separate rating for arthritis would, therefore, 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  The Board, therefore, believes the evidence supports 
separate 10 and 30 percent ratings for the service-connected 
left knee arthritis and left knee osteochondritis dissecans 
(under Codes 5003 and 5262, respectively).  The presence of 
arthritis of the knee is indicated on various medical 
examinations and by various medical examiners.  Recent 
clinical evidence, including the orthopedic examination 
report in October 2001, shows that the motion restriction of 
the left knee is impaired, but the impairment is not 
appreciable.  The motion restriction is supported by 
objective evidence of muscle atrophy.  Thus, a 10 percent 
rating for left knee arthritis under Code 5003 is warranted.  
38 C.F.R. § 4.71, Plate II (2001).

As for the rating of the left knee disability under Code 
5262, the Board believes that the severity of the left knee 
disability does not approximate the rating criteria for a 
rating greater than the currently assigned 30 percent under 
Code 5262.  38 C.F.R. §§ 4.3, 4.7; see DeLuca, 8 Vet. App. at 
206.  The clinical evidence of record, as discussed above, 
does not reveal the presence of ankylosis of the knee, or 
nonunion of the tibia and fibula with loose motion requiring 
knee brace.

The evidence also reveals the presence of post surgical 
scarring over the left knee, but the scarring is well healed, 
and it is not shown to produce pain and tenderness on 
objective demonstration.  Thus, the evidence does not support 
a separate disability rating for any left knee scarring under 
Code 7804.  Esteban, 6 Vet. App. at 259.

 




ORDER

Separate disability ratings of 10 and 30 percent are granted 
for the veteran's left knee arthritis and left knee 
osteochondritis dissecans, respectively, subject to the law 
and regulations governing the payment of monetary awards.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

